38 I am very grateful for the opportunity to address the thirty-sixth session of the General Assembly. May I be allowed, first of all, to convey to this gathering warm greetings from the President, the Prime Minister and the Government and people of Zimbabwe. The Republic of Zimbabwe further wishes to assure you all, that 15 .months after our own admission to the United Nations we still firmly stand by our pledge and commitment to support the efforts and ideals of this great Organization. We rededicate ourselves to the United Nations ideals of freedom, equality and social justice for all.
39.	On my own behalf and also speaking for the Zimbabwe delegation, may I congratulate you, Sit; and your country on your well-deserved election to the most important position of President of the thirty-sixth session of the General Assembly. The Assembly could not have made a better choice of a successor to the President of the thirty- fifth session, Mr. Riidiger von Wechmar of the Federal Republic of Germany. Your predecessor presided over the deliberations of the thirty-fifth session and of the special sessions with skill, dedication and, indeed, distinction. May I congratulate him through you. Your own experience and distinguished career as diplomat and member of the United Nations Secretariat amply qualify you for the difficult task which the Assembly has given you. Let me assure you of my personal wishes and those of the Zimbabwe delegation for a most enjoyable and fruitful term of office.
40.	The thirty-sixth session of the General Assembly has before it an agenda which is as long as it is truly reflective of the current international scene. Even the most optimistic observer of international affairs will readily admit that our world is today characterized and, indeed, threatened by potentially explosive tensions which have in some regions already led to open armed conflicts, thus menacing regional if not international stability, security and peace. Political oppression, flagrant disregard for and violation of the principle of nonintervention and noninterference in the affairs of a sovereign State, territorial expansionism, racism, disrespect for human rights and inequitable distribution of wealth, nationally and regionally, are among the most common generators of these tensions and open conflicts. In other words, the dangers to regional and international stability and security are very much man-made. In our view, the United Nations, which was founded to ensource world peace and security and to protect the rights of the individual and those of the nations and peoples of the world, must stand firmly and without fear of favor behind the principles and ideals of its Cahrter. The United Nations must unequivocally denounce, condemn and reject outright any acts, designs or tendencies, from whatever quarter, which are aimed at compromising the principles and ideals that have always made this international body a truly effective guarantor of human rights and world peace and security.

41.	May I now turn to the southern African region, one of the world's danger spots. We from that troubled area are very much concerned that unless the international community, through the United Nations, intervenes quickly and effectively, the rapid breakdown of regional stability now threatening world peace and security may soon get irretrievably out of control. It is our sincere hope, therefore, that this warning will be taken seriously by the General Assembly and that appropriate measures will be adopted to deal with the situation.
42.	Almost all the causes of the tension and open armed conflicts already mentioned are at work in southern Africa and are attributable to the racist apartheid Pretoria regime. Not only does this regime employ the most repressive police and military machines to silence internal opposition and resistance by the politically oppressed and economically and culturally exploited black majority, but the white racist minority Government also, without any provocation, repeatedly invades the neighboring sovereign States. Thus, unashamedly, the regime's forces have invaded and continue to attack the People's Republic of Angola, the Republic of Botswana, the People's Republic of Mozambique and the Republic of Zambia. Again, without any provocation, the racist Pretoria regime has declared its intention to attack our young republic and is currently doing everything in its power to destabilize it.
43.	By far the most dangerous crime in the racist regime's endless catalog of brutalities against humanity is the recent unprovoked invasion of Angola. As representatives know, the invasion was followed by the occupation of the southern part of Angola by the enemy forces, which killed thousands of civilians and senselessly destroyed much Angolan property. The world was stunned and revolted by the regime's disregard of international law. And yet, it must also be sadly observed that Pretoria was not without advocates, if not supporters, in its acts of brutality against the peace-loving people of Angola. As representatives will recall s when in August last the Security Council met to discuss apartheid South Africa's aggression against Angola, certain voices would not support the relevant draft resolution. Those voices wanted the invasion to be seen within a context other than that of an unprovoked aggression against another State resulting , in the violation of that State's territorial integrity and national sovereignty.
44.	In addition to its attacks against the neighboring States with its well-equipped air force, it is also a well known fact that the Pretoria regime finances, equips and trains dissident and unpatriotic Angolan, Mozambican, Zambian and Zimbabwean criminal elements which are regularly unleashed to return to their respective countries to commit sabotage, rape and murder against their own people. Nor is this list of the racist regime's crimes complete. The activities of the murder and kidnapping squads of the apartheid PretoriaGovernment are well known in the capitals of neighboring Botswana, Lesotho, Mozambique, Swaziland, the United Republic of Tanzania, Zambia and Zimbabwe, where hundreds of Namibian and exiled South African patriots have been cold-bloodedly murdered. Many more have been and are being kidnapped and abducted to apartheid South Africa to be tortured to death in the regime's death chambers, euphemistically called prisons.
45.	The international community has now given the racist minority regime more than enough warning and opportunity to end its crimes against the black majority in South Africa and Namibia in particular and humanity in general. And yet, racist Pretoria continues arrogantly to defy with impunity the already very numerous resolutions of the Security Council and the General Assembly. It has disregarded, again with impunity, an equally large number of calls and resolutions of the Organization of African Unity [OAU] and the nonaligned movement to end its illegal occupation of Namibia and to facilitate genuine political changes internally in order that the black people of South Africa may exercise their full rights as free citizens of their land.
46.	We have already expressed grave concern and warning about the dangerous military consequences for our region caused by the regime's destabilizing policies and activities. We must also emphasize and warn against the equally injurious effects of the apartheid system upon national as well as regional economic developments. For instance, it is not a secret that, taking advantage of the fact that the economies of the neighboring States are linked to it by geographical and historical factors, apartheid South Africa often adopts a policy of economic intimidation and blackmail. Pretoria's economic bullying and its military aggression against the front-line States are aimed at deterring us from giving material, moral and diplomatic support and Assistance to the oppressed South Africans and Namibians and their respective authentic liberation movements.
47.	The Republic of Zimbabwe joins its free and independent neighbors in the region in telling racist South Africa unequivocally that intimidation, whether military or economic, will never deter us from our progressive and internationalist duty and responsibility to give whatever assistance we can to the forces fighting for social justice, political independence and sovereignty in our own region or for that matter anywhere else in the world.
48.	Those of us living in the troubled region also know full well that economic independence is crucial not only to our ability effectively to support the processes of liberation in South Africa and Namibia, but also to the maintenance of our own respective hard-won national independence and sovereignty. Consequently, not only do we, as the concerned nations, promote diplomatic relations among ourselves and with other regions, but we are also taking practical measures to develop our respective national and regional economies. Our countries are cooperating amongst themselves economically and are also encouraging cooperation with other regions. The formation of the Southern African Development Coordination Conference in early 1980 clearly demonstrates that determination to develop our economies through regional and interregional cooperation and also effectively to resist the racist regime's economic blackmail.
49.	Those honest efforts can succeed only if there is an effective mobilization of our national and regional resources, as well as generous assistance from the developed countries which are Members of this international body. I should like, in that context, to express our sincere appreciation and gratitude to those countries, organizations and institutions which have already responded so generously to our .appeal for financial, technical and material aid and assistance. Indeed, the remarkable success of the Zimbabwe Conference on Reconstruction and Development in March this year was largely attributable to a positive international response to our needs. 
5U. l should now like to turn to other areas where foreign aggression, occupation and domination continue to deny the indigenous societies their sovereignty, with serious consequences for regional stability and international security.
51.	On our own continent, for instance, the Sahraoui people of Western Sahara are still denied their right to self-determination by a foreign Power claiming their Territory. The Sahraoui, under the leadership of the gallant and revolutionary POLISARIO5 movement, have for many years been fighting for their country's liberation. Zimbabwe stands solidly behind them because their cause is just and in conformity with the principles of the United Nations, the OAU and the nonaligned movement.
52.	The delegation of Zimbabwe also wishes to see the United Nations and the OAU take the necessary measures to implement their respective decisions and resolutions to bring about a ceasefire in the area. Zimbabwe wishes to see the people of Western Sahara establish their republic on their own territory. We believe that the referendum mentioned in the resolution on Western Sahara, adopted by the Assembly of Heads of State and Government of the Organization of African Unity [see A/36/534, annex II, resolution AHG/Res.103 (XVIII)], is a step in the right direction.
53.	My delegation is equally concerned about the rapidly deteriorating situation in the Middle East. As representatives know, for decades the United Nations, the OAU and the nonaligned movement have been warning against the dangerous situation developing in that region.
54.	As in southern Africa, in the Middle East too the rapid deterioration is mainly attributable to one factor, in this case Zionism. Indeed, as political and social doctrines, Zionism and apartheid share several common characteristics; hence the existence of what has been called a Tel AvivPretoria axis. They are both racist philosophies whose followers believe that certain races are inferior. Both doctrines justify and encourage the territorial occupation, dispossession and colonization of the so-called racial inferiors.
55.	In the Middle East Zionist expansionist policies and practices have resulted in the grabbing of Arab land and are seriously threatening the very existence of some Arab States and communities. The main cause of tension in that region is Zionist Israel's refusal to accept the universally recognized fact that the Palestinians are a people which, like every other people, is entitled to its own freedom and an independent and sovereign State. Naturally, the dispossessed and oppressed Palestinians and their gallant revolutionary movement, the Palestine Liberation Organization [PLO], are fighting with all the means at their disposal to wrench their fatherland, including historic Jerusalem, from the Zionists. Again Zimbabwe fully supports the just and legitimate Palestinian struggle for survival, liberation, independence and sovereignty that is being waged in that area.
56.	We also wish to call upon the United Nations urgently to take appropriate steps to compel Israel unconditionally to withdraw from all Palestinian and other Arab lands occupied during the 1967 expansionist war, including the city of Jerusalem, in order to facilitate Palestinian self-determination. In the meantime, the international community, collectively and severally, must continue its political; diplomatic, material and military support for the struggling Palestinians under their gallant liberation movement, the PLO.
57.	The delegation of Zimbabwe holds the view that the Arab States which are resolutely and determinedly supporting the Palestinian struggle, in spite of Israeli aggression against them, must be commended for that internationalist duty. They should also be assisted by the international community in the defense of their sovereignty and territorial integrity against Zionist aggression which is designed to deter them from supporting the PLO and from giving asylum to Palestinian refugees.
58.	The United Nations is the only hope left to all the peoples still living under foreign occupation and oppression for their freedom, self-determination, peace and the fulfillment of their national aspirations. Accordingly, my delegation very strongly supports the people of East Timor in their efforts to enlist United Nations assistance in their struggle for self-determination. We call upon all freedom-loving people to support the FRETILIN6 liberation movement, which is guiding the East Timorese in their struggle for freedom.
59.	We also note with joy that, after decades of colonial rule, the people of Vanuatu have now gained freedom and independence. It pleases us even more to see them occupy the seat, which has always been theirs by right, in this assembly of sovereign nations as the one hundred fifty-fifth Member State of the United Nations. To them we extend our warmest congratulations.
60.	By the same token, we also wish to salute Belize, which attained nationhood on 21 September this year, and we are extremely pleased to see the Belizean delegation occupying its seat in the Assembly.
61.	One of the most sacred principles of the United Nations is that of nonintervention and noninterference in the internal affairs of sovereign State. Regrettably, however, this fundamental pillar of relationships among nations has been, and continues to be, transgressed in several areas, including Afghanistan, Kampuchea and the Korean peninsula, to mention only some of the areas where such violation is taking place. As representatives know, in all these cases, external interference not only makes murky waters even muddier but also certainly endangers world peace and security. Zimbabwe strongly believes that it is the right of every sovereign nation to settle its internal affairs without outside intervention and interference. Accordingly, Zimbabwe supports the call for the immediate withdrawal of all foreign troops stationed on Afghan and Kampuchean territory. We also appeal for the strict observance of, and respect for, the territorial integrity, sovereignty and nonaligned status of both Afghanistan and Kampuchea.
62.	On the Korean peninsula, external intervention and interference have taken the following main forms: a massive foreign military buildup in the South and foreign propaganda geared towards the throttling of any positive move towards the reunification of Korea. The enemies of Korean unity would like, for instance, to perpetuate disunity among the people of the peninsula by preaching the divisive myth of the so-calledF two Koreas policy. The United Nations must reject outright any designs to create two Koreas and the international community should, instead, support those patriotic forces in Korea labouring to bring about the reunification of Korea under one national government. We believe that the immediate withdrawal of foreign troops from the South and the cessation of malicious propaganda will greatly contribute towards the creation of an atmosphere conducive to this goal.
63.	Zimbabwe also fully supports the initiatives of President Kim II Sung of the Democratic People's Republic of Korea and his Government. Ws believe that the establishment of a confederate system as envisioned by President Kim II Sung is a most realistic step towards the ultimate unification of Korea.
64.	I should like now to turn to the economic factors which are some of the main causes of tension on the international scene. Many speakers before me have already referred to the deteriorating world economic situation. Some have warned against its national and regional consequences, which are bound to have serious repercussions on world stability. It has been observed that every country, developing and industrialized, has been experiencing a low level of economic performance, stagnation in industrial output, inflation and increasing unemployment. The ravages of the adverse world economic situation have been more severe in the economies and societies of the developing countries than in those of the industrialized nations.
65.	What is more disturbing is the fact that the immediate future is not promising for the developing economies and societies, which are certain to experience a further decline in the coming years. The only hope, in our opinion, lies in in international approach to what is certainly a worldwide crisis. While no one would blame the economic woes of the developing countries entirely upon the economic policies and practices of the major industrialized nations, most observers would agree that leading industrialized countries have so far been responsible for retarding progress towards the achievement of international cooperation in dealing with the declining world economic situation. For instance, it is the total lack of political will, coupled with stubbornness, in some quarters, on the part of these nations that has been the chief stumbling block to the launching of global negotiations for the creation of a new international economic order.
66.	The delegation of Zimbabwe wishes to pledge its full support for, and cooperation with, any efforts to bring about intemationaTcooperation in dealing with the serious world economic situation. Although we do not believe that there is any panacea for the current economic woes of the South, we are convinced that NorthSouth cooperation will contribute markedly to averting the catastrophe facing our world today.
67.	By far the biggest threat to international peace and security, and to the very existence of human life on this planet, is the vicious arms race between the two superPowers. This race, which began just after the Second World War, is being fueled by growing EastWest tension, as each superPower seeks to gain mastery over the whole world and to ensure its security against the other by the massive production of arms, including nuclear weapons. United Nations efforts and calls to stop the further spread of military nuclear technology have been  and continue to be ignored, and the list of countries possessing this dangerous technology has become even longer. Also, since 1963, when the Soviet Union, the United States of America and the United Kingdom signed the Treaty Banning Nuclear Weapon Tests in the Atmosphere, in Outer Space and under Water, many tests have been carried out by those same countries. Even more disturbing, other countries, including apartheid South Africa and Zionist Israel, are known to have added their names to the list. It would appear that some countries regard every region of the world as available for their nuclear testing activities. The calls by the United Nations, the OAU and the nonaligned movement to create nuclear-free zones in such regions as Africa, the Indian Ocean, the Middle East and SouthEast Asia have been ignored contemptuously.
68.	The search for an international agreement to reduce arms, and ultimately to bring about general and complete disarmament, must be continued vigorously. My delegation is most appreciative of United Nations efforts in this regard. We also support the convening of a special session of the General Assembly on disarmament and we believe, too, that a world conference devoted to this issue is in the interest of world peace and security.


